Title: To George Washington from Brigadier General William Maxwell, 3 May 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 3d May 1779

I have the pleasure to inclose to your Excellency a late New york paper informing us of a Packet having arived there from England last thursday. I have information that I think may be depended on, that four Regts was Embarked on board Vesel about three days ago, and it was thought verry probable more would embark in a day or two but no certainty of it. It is thought they were designed for Georgia. A Fleet yesterday fell down to the Hook I neither know their number nor destination. I have likewise had a report that the British Troops are all returned from the East end of Long Island. They still talk of making a Stroke at this place or Amboy. I am Your Excellencys Most Obedient Humble Servant
Wm Maxwell B.G.
